Citation Nr: 1029928	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition. 

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The Veteran testified before the Board in June 2010.  A 
transcript of this proceeding is associated with the claims file.  

The Veteran specifically limited his VA Form 9, substantive 
appeal, to include entitlement to service connection for a skin 
condition and entitlement to service connection for PTSD.  Thus, 
entitlement to service connection for a left foot disability has 
not been perfected and is not before the Board pursuant to 38 
C.F.R. § 20.202.  Also see 38 C.F.R. § 20.200 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has PTSD due to stressors experienced during 
active service.  

3.  The Veteran has dermatitis that began during service and has 
experienced symptoms of the disorder since its onset in service.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009); See also Notice, 75 Fed. Reg. 
39843 (July 13, 2010).

2.  Dermatitis was incurred in active service.  38 U.S.C.A. §§ 
1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  Regarding the issue 
of entitlement to service connection for a left foot disability, 
the Board acknowledges that it heard testimony on the issue 
during the June 2010 hearing, however, as indicated above, the 
Veteran specifically limited his VA Form 9, substantive appeal, 
and did not perfect the left foot claim.  Therefore, it is not 
before the Board.  Regarding the issues of entitlement to service 
connection for a skin condition and PTSD, given the favorable 
nature of the Board's decision, there is no prejudice to the 
Veteran, regardless of whether VA has satisfied its duties of 
notification and assistance.  Consequently, no further discussion 
of the VA's "duty to notify" and "duty to assist" obligations 
is necessary.

Service Connection Law and Regulations

The Veteran contends that he is entitled to service connection 
for posttraumatic stress disorder (PTSD) and a skin disorder as 
being related to his period of active service.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

PTSD 

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of this 
chapter; a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  The 
following provisions apply to claims for service connection of 
PTSD diagnosed during service or based on specified in-service 
stressors: (1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor; (2) If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) & (2).

If the claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the 
veteran engaged in combat, and his stressors are consistent with 
combat, his lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service stressors.  38 
U.S.C.A 1154(b); 38 C.F.R. 
§ 3.304(f).  If, however, the veteran was not engaged in combat, 
he must introduce corroborative evidence of his claimed in-
service stressors.  Under such circumstances, the veteran's lay 
testimony regarding the stressor would thus be insufficient, 
standing alone, to establish service connection.  See Moreau, 9 
Vet. App. at 395 (1996).

"[W]here it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related to 
such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative evidence 
will be required, provided that the veteran's testimony is found 
to be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] service.'"  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  

The regulations related to claims for PTSD were recently amended.  
They now state 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 
3.304(f)(3) (2010).  The new regulation is applicable.  

The Veteran's service personnel records reflect that he served as 
a heavy vehicle driver.  His awards include the Vietnam Service 
Medal and the Vietnam Campaign Medal.  Accordingly, the evidence 
shows that he had service in Vietnam.  

There are multiple diagnoses of PTSD of record included in Vet 
Center records and VA treatment records.  These have been made by 
VA social workers, psychologists, and physicians.  See VA 
outpatient treatment records dated in July 2005 to June 2008.   

Throughout the record, the Veteran reported experiencing several 
stressors during his service in Vietnam.  He reported, as well as 
testified, that while in Vietnam, in October 1967, he volunteered 
to drive a truck of ammunition to Long Binh, specifically to the 
Binh Hoa Ammunition Depot.  He further reported, that once he 
arrived to the Depot, he was exposed to a substantial amount of 
mortar fire and land mines.  He also reported that in November 
1967, while in Vietnam, he saw a helicopter crew chief get killed 
by enemy fire; specifically, he witnessed part of his body being 
burnt by an explosion of the helicopter engine.  The stressors 
are "fear of hostile military or terrorist activity."   
Further, the record demonstrates that the Veteran reports having 
continuous nightmares about his experiences in Vietnam, 
including, being fearful of his life.  In a July 2005 initial 
PTSD screening examination, a VA physician documented that the 
claimed stressor reported by the Veteran, namely the 
aforementioned October 1967 stressor, is adequate to support a 
diagnosis of PTSD.  The claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's service.  His 
lay testimony alone serves to establish the occurrence of the 
claimed in-service stressors.  Accordingly, service connection 
for PTSD is warranted.  
  
Skin 

As indicated above, the Veteran contends that his dermatitis is 
due to his service.  Specifically, he contends that he 
experienced blistery red welts on multiple parts of his body 
while serving in Vietnam, and that he has continued to experience 
a skin condition since that time.  

The Veteran's June 1966 induction physical examination is 
negative for complaints, treatment, or a diagnosis of a skin 
condition.  His service treatment records (STRs) contain records 
of complaints and treatments for welts and hives in October 1967 
and March 1968.  The Veteran's April 1968 separation physical 
examination is negative for complaints, treatment, or a diagnosis 
of a skin condition.  

Post-service treatment records include a November 2003 private 
treatment record from Dr. M.A. that provides a diagnosis of 
dermatitis, noting that the Veteran reported having a rash on his 
right leg for months.  On examination, there was a large patch 
with weeping and scale crusting on the Veteran's right leg.  
Likewise, a January 2004 private treatment record demonstrates a 
diagnosis of right leg and thigh dermatitis.  Similarly, a 
February 2005 VA outpatient treatment record documents a chronic 
rash on the Veteran's right thigh.

The Veteran underwent a VA examination in June 2005.  At the 
time, the Veteran reported experiencing a rash, specifically, on 
his back and thighs, since Vietnam.  The Veteran further reported 
that the rash also appears on his arms.  The Veteran indicated 
that he has continuously utilized Calamine lotion, as well as 
Benadryl since service, until November 2003, when he was treated 
with Kenalog injections from his private physician, Dr. M.A.  He 
reports that his rash seems to increase with warm weather, noting 
that he is currently experiencing an outbreak on his right thigh.  
Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with chronic dermatitis of the 
right thigh since Vietnam.  He further reported that the 
condition is representative of mild impairment.       

During the June 2010 hearing before the Board, the Veteran 
testified that he has continued to get rashes on his body, 
especially on his back and legs, since his time in service.  He 
further testified that his rashes have gotten progressively worse 
throughout the years.  

In the present case, the evidence shows that the Veteran has 
dermatitis of the right thigh, as the examiner stated in the June 
2006 VA examination that the Veteran's right thigh dermatitis has 
been chronic since Vietnam.  Based on the foregoing, the Board 
finds that the preponderance of evidence supports a grant of 
service connection for the Veteran's skin disorder.  All doubt 
has been resolved in the Veteran's favor.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Service connection for dermatitis is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


